An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-751
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2014


IN RE: S., A Minor Juvenile
W.W.S.,
          Petitioner,

      v.                                      Wilkes County
                                              No. 07 JT 142
A.N.H., and J.L.S., Minor Child,
by and through his Guardian Ad
Litem, T.L.,
          Respondents.


      Appeal by respondent from order entered 1 April 2013 by

Judge Mitchell L. McLean in Wilkes County District Court.                     Heard

in the Court of Appeals 25 November 2013.


      Paul W. Freeman, Jr., for petitioner-appellee.

      Robert W. Ewing for respondent-appellant.

      Louise M. Paglen for guardian ad litem-appellee.


      GEER, Judge.


      Respondent     mother     appeals    from    the   trial    court's     order

terminating her parental rights to her son "John".1                    Respondent

contends     the    trial    court     lacked     jurisdiction      because     the

      1
      The pseudonym "John" is used throughout this opinion to
protect the privacy of the child and for ease of reading.
                                             -2-
juvenile     petition       was    not       properly       signed      and     verified.

Respondent points to the fact that the initials "MH" appear next

to the signature of the authorized representative of the Wilkes

County Department of Social Services ("DSS") Director and argues

that the initials necessarily mean that "MH" actually signed the

petition     rather     than      the    authorized         representative.            The

petition     was,    however,      sworn      and     subscribed      to      before   the

magistrate, thus indicating that the authorized representative

in    fact   appeared       before      the        magistrate    when      signing     the

petition.     Without more, the initials "MH" are not sufficient to

overcome the presumption that the trial court, when it rendered

a decision in this case, acted with jurisdiction.                          Accordingly,

we affirm.

                                         Facts

       On 30 August 2007, DSS filed a petition alleging that John

was neglected.        The first page of the petition stated that the

petitioner was "Linda Brooks for James D. Bumgarner."                           The line

of the verification section of the petition for the "Signature

Of    Petitioner"     was   signed      by    Linda    C.   Brooks.        Beneath      Ms.

Brooks' signature, a box was checked indicating that she was an

authorized representative of the DSS Director.                       To the right of

Ms.    Brooks'      signature,     there       was     smaller    handwriting          that

appears to be the letters "MH."                    There was no other writing in
                                            -3-
the signature space.               The verification also indicated that the

petition was sworn and subscribed to by Ms. Brooks before the

magistrate on 30 August 2007.

       On    16     January   2008,       the       trial      court    entered     an   order

adjudicating John, as well as two siblings, neglected.2                                  On 20

June       2012,    DSS   filed     a    petition         to     terminate       respondent's

parental rights to John.                  On 1 April 2013, the trial court

entered an order in which it concluded that four grounds to

terminate          respondent's         parental          rights       existed     and      that

termination of respondent's parental rights was in John's best

interest.          Respondent timely appealed to this Court from the

termination of parental rights order.

                                                I

       Preliminarily,         we    must     address           respondent's       motion     to

strike       the    affidavit      of    Linda       C.     Brooks.        The     briefs    of

petitioner and of the guardian ad litem ("GAL") each attached an

affidavit of Linda C. Brooks, dated 4 September 2013.                                       This

affidavit      was    prepared      in    response          to   respondent's       brief    on

appeal.       The GAL explained in a response to respondent's motion

to strike that the affidavit was submitted (1) to provide an

explanation for an ambiguous notation that is a part of the

       2
      Respondent's parental rights to John's two siblings were
not addressed in the termination of parental rights order that
gave rise to this appeal.
                                             -4-
record, (2) to provide an opportunity for this Court to take

judicial notice of Ms. Brooks' signature, and (3) to correct a

false assumption asserted by respondent.

       Rule 9 of the Rules of Appellate Procedure limits this

Court's review to the record on appeal.                        "Matters discussed in

the    brief      but   outside     the   record        will    not    be    considered."

Hudson v. Game World, Inc., 126 N.C. App. 139, 142, 484 S.E.2d

435, 437-38 (1997).            Ms. Brooks' affidavit is not an actual part

of    the   record      on   appeal    nor    could      the    record      on   appeal   be

amended     to    add    the   affidavit.          It    was    not    "filed,     served,

submitted for consideration, admitted, or made the subject of an

offer of proof" in the trial court.                 N.C.R. App. P. 11(c).

       This    Court     cannot,      therefore,        consider      the   affidavit     in

connection        with       this     appeal,      and     we      accordingly       grant

respondent's motion to strike the affidavit.                           See In re L.B.,

181 N.C. App. 174, 185, 639 S.E.2d 23, 28 (2007) (striking from

record affidavit by DSS social worker added as an exhibit to a

petitioner's brief and all references in brief to information

contained in affidavit).

                                             II

       In   two    related     arguments      on   appeal,       respondent       contends

that the juvenile petition was not properly signed or verified.

Respondent first argues that the failure to properly sign or
                                    -5-
verify the petition rendered the adjudication order void and

deprived the trial court of subject matter jurisdiction to enter

the adjudication order and all subsequent orders in the matter,

including the termination of parental rights order.               Respondent

also argues that DSS lacked standing to file the termination of

parental rights petition because it was not given custody of

John by a court of competent jurisdiction as the petition was

not properly verified.         Both arguments hinge on respondent's

assertion that "MH," and not Ms. Brooks, actually signed the

petition.

    "A    trial    court's    subject   matter    jurisdiction     over     all

stages of a juvenile case is established when the action is

initiated with the filing of a properly verified petition."                   In

re T.R.P., 360 N.C. 588, 593, 636 S.E.2d 787, 792 (2006).                      A

juvenile petition alleging abuse, neglect, or dependency "shall

be drawn by the director, verified before an official authorized

to administer oaths, and filed by the clerk, recording the date

of filing."     N.C. Gen. Stat. § 7B-403(a) (2011).

    The       statutory   definition    of   director       includes   "[t]he

director of the county department of social services in the

county   in    which   the   juvenile   resides   or   is    found,    or    the

director's representative as authorized in G.S. 108A-14."                   N.C.

Gen. Stat. § 7B-101(10) (2011) (emphasis added).              Accordingly, a
                                          -6-
DSS director may "'delegate to one or more members of his staff

the authority to act as his representative'" to file an abuse,

neglect, and dependency petition.                 In re Dj.L., D.L., & S.L.,

184 N.C. App. 76, 79, 646 S.E.2d 134, 137 (2007) (quoting N.C.

Gen. Stat. § 108A-14(b) (2005)).

      Respondent did not argue before the trial court that the

petition was improperly verified and, therefore, the trial court

had no opportunity to clarify the significance of the initials

"MH" written next to the signature "Linda C. Brooks."                            It is

well established that "[a]lthough the question of subject matter

jurisdiction may be raised at any time," when, as here, "the

trial    court   has     acted   in   a    matter,      'every     presumption      not

inconsistent      with    the    record    will    be    indulged     in    favor    of

jurisdiction[.]'"        Cheape v. Town of Chapel Hill, 320 N.C. 549,

557, 359 S.E.2d 792, 797 (1987) (quoting Dellinger v. Clark, 234

N.C. 419, 424, 67 S.E.2d 448, 452 (1951)).

      In this case, there is no dispute that Linda C. Brooks was

an   authorized     representative        of    the    DSS   Director      and   could

properly    verify     the   juvenile      petition.         The    sole    issue   is

whether Ms. Brooks in fact signed the petition.                    The petition on

its face indicates that the petition was sworn and subscribed to

by Ms. Brooks before the magistrate.                  See N.C. Gen. Stat. § 7A-

292(5)     (2011)      (granting      magistrates        authority         to    verify
                                          -7-
pleadings);      N.C.    Gen.     Stat.   §     1-148   (2011)   (providing       that

magistrate "is competent to take affidavits for the verification

of pleadings").

       A signed verification, witnessed by an authorized official,

is presumed valid unless evidence in the record impeaches the

verification.        See Moore v. Moore, 108 N.C. App. 656, 659, 424

S.E.2d 673, 675 ("North Carolina recognizes a presumption in

favor    of    the     legality     of    an    acknowledgment     of     a    written

instrument by a certifying officer."), aff'd per curiam, 334

N.C. 684, 435 S.E.2d 71 (1993).                See also Skinner v. Skinner, 28

N.C.    App.    412,     414,     222    S.E.2d    258,   261    (1976)       (holding

verification valid where "[t]here was no showing that plaintiff

did not in fact sign the verification," "nothing in the record

suggests that the signature which appears thereon was not in

fact    his    signature,"      "[t]he    certificate      to    the    verification

signed by the notary public and attested by her seal certifies

that the verification was '[s]worn to and subscribed' before

her, and nothing in the record impeaches that certification")

       Respondent attempts to impeach the verification by alleging

that the letters "MH" handwritten near Ms. Brooks' signature

prove that Ms. Brooks did not actually sign the verification.

Respondent attempts to draw a parallel between the instant case

and the facts that led to our prior decision in In re A.J.H-R. &
                                               -8-
K.M.H-R., 184 N.C. App. 177, 645 S.E.2d 791 (2007).                                         In that

case, we held that the signatures on the verifications of two

petitions      were      insufficient,          where    those      two     signatures         read

"'James      D.    Bumgarner        by    MH'"    and     "'James         D.     Bumgarner       by

MHenderson,'"            with    the     "'Director'"          box       checked        on     each

petition.          Id. at 179, 645 S.E.2d at 792.                           Those petitions

plainly      indicated          that    they    were     not       signed       by    the     party

purporting to verify them.                    Here, in contrast, the verification

does    not       indicate       that    the     signature         was     given       "by"     any

individual other than the identified authorized representative

of the DSS Director,               Ms. Brooks.            See also In re S.E.P.                   &

L.U.E.,      184    N.C.    App.       481,    487,     646   S.E.2d      617,        621    (2007)

(holding      no     subject       matter       jurisdiction          where          petitioner's

signature         read     "'[director's         name]        by    Pam     Frazier'"          with

"'[d]irector'"           box     checked       because        signature         not     in     fact

director's signature and where amended petition not signed by

any DSS personnel).               Therefore, we find respondent's comparison

to In re A.J.H-R. unavailing and hold that the letters "MH" next

to     Ms.    Brooks'       signature,         without        more,       are        insufficient

evidence to overcome the presumption that Ms. Brooks in fact

signed her name.                Because Ms. Brooks' signature constitutes a

signature of an authorized representative of the DSS Director as
                                   -9-
required by N.C. Gen. Stat. § 7B-403(a), the verification was

valid.   Accordingly, we affirm.


    Affirmed.

    Chief Judge MARTIN and Judge STROUD concur.

    Report per Rule 30(e).